 



Exhibit 10.33
(BIOGEN IDEC LOGO) [b68103bib6810300.gif]
M E M O R A N D U M
         To: File
    From: Susan Alexander
    Date: July 23, 2007
Subject: Director Fees and Expenses
The following is a summary of the retainers and meeting fees payable to
directors from the 2007 Annual Meeting of Stockholders until the 2008 Annual
Meeting of Stockholders.
Retainers and Fees
     Annual Retainers

     
$25,000
  Board retainer
$20,000
  additional annual retainer for chair of Finance and Audit Committee
$ 5,000
  additional annual retainer for members of Finance and Audit Committee
$10,000
  additional annual retainer for chairs of Corporate Governance Committee,
Compensation and Management Development Committee and Transaction Committee
$60,000
  additional annual retainer for Chairman of the Board

Annual retainers will be paid in four equal quarterly installments.
     Meeting Fees

     
$2,500
  each Board meeting attended (in person)
$1,250
  each Board meeting attended (by teleconference)
$1,000
  each committee meeting attended (in person or by teleconference)

Meeting fees will be paid for attendance at formal meetings of the Board or its
committees, i.e., those for which meeting minutes are prepared. Meeting fees
will not be paid for informal gatherings of directors.
     Special Service Fee (extraordinary)

     
$1,000
  each full day of service

Biogen Idec 14 Cambridge Center Cambridge, MA 02142 Phone 617-679-2000
www.biogenidec.com

 



--------------------------------------------------------------------------------



 



The special service fee is for a full day of service, excluding services (and
travel) relating to Board or committee meetings, at the request of the Board or
the Company and which involves extensive travel by a director. It is expected
that situations for which a special service fee is due will be infrequent.
Retainers and fees will be paid shortly following the end of each calendar
quarter (or, with respect to the fourth calendar quarter, by the end of the
year). Each payment will be accompanied by a schedule explaining how the payment
was calculated. Retainers are calculated on the basis of the position held at
the beginning of the calendar quarter for which payment is to be made.
Payments of retainers and fees will be reported to the IRS on Form 1099 as
income, unless the payments are made to qualifying deferred compensation
accounts previously established by directors.
Expenses
The Company will reimburse directors for all reasonable out-of-pocket expenses
associated with their duties as directors, including travel to and from Board
and committee meetings. The expenses of spouses and significant others will be
reimbursed when directors’ spouses and significant others are invited to attend
Company events with directors.
Expenses will be reimbursed when submitted. Expense reports, including receipts
or other supporting documentation, should be sent to the Company’s accounts
payable department (attn. Drew Gollerkeri). If you would like to fax the expense
report to expedite the approval process, please fax it to Bob Licht at
866-819-5288.
Reimbursement for directors expenses usually will not be reported to the IRS as
income. Reimbursement for travel expenses of others will be reported to the IRS
as income, and reimbursement for certain other expenses (for example a program
that does not meet IRS guidelines) may also be reportable as income.
Questions
Questions about retainers, fees and expenses may be addressed to the following
individuals:
Bob Licht (retainers and fees, including special service fee)
Vice President, Chief Corporation Counsel
Biogen Idec Inc.
14 Cambridge Center
Cambridge, MA 02142

 



--------------------------------------------------------------------------------



 



Tel. (617) 679-3662
E-mail: bob.licht@biogenidec.com
Drew Gollerkeri (expenses)
Associate Director, Accounts Payable
Biogen Idec Inc.
14 Cambridge Center
Cambridge, MA 02142
Tel. (617) 679-3818
E-mail: drew.gollerkeri@biogenidec.com

 